t c memo united_states tax_court andris zarins and zigrida a zarins petitioners v commissioner of internal revenue respondent docket no filed date andris zarins pro_se linda r averbeck for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure for and dollar_figure for the issues for decision are whether petitioners operated their tree farm activity for profit in and we hold that they did not - - whether the limitation on the time to assess tax for or expired before respondent issued the notice_of_deficiency we hold that it did not references to petitioner are to andris zarins section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners were married and filed joint returns for and they lived in ostrander ohio during the years in issue and when they filed their petition petitioners’ parents owned a farm on which they raised cattle they also grew trees of which they sold about per year for or years petitioner worked on the farm when he was young and he attended several farm seminars with his father over the years petitioner took business and economics courses in college and received an engineering degree before the years in issue petitioners worked for the state of ohio during the years in issue petitioner was an engineer and his wife zigrida zarins was a computer manager petitioner retired in b petitioners’ tree farm starting the tree farm sometime before petitioners bought an 85-acre farm for dollar_figure much of the farm was covered with trees including hawthorns walnuts and oaks petitioners lived ina trailer while they built a house on the farm they began living in the house around petitioner removed large amounts of brush and thorns and cultivated about acres of the land by himself around petitioners began to plant evergreen trees on their land petitioner had planted about big_number seedlings by the end of he planted about big_number trees in but most of them died in a severe drought that year petitioner spent about to hours per week on this activity in and he spent most of that time in building an irrigation pond and dam for which he paid contractors dollar_figure in the pond provided water for a pumping system that could reach about big_number feet from the pond he did not plant many trees in because he built the irrigation pond he was involved in time-consuming litigation over the pond with the ohio department of natural_resources anda neighboring hunting club in and in and petitioner bought gravel to build an access road on the farm petitioners used their own equipment to build the road petitioner bought equipment such as a compressor q4e- and pump mulch sweeper generator and chain saw in and however petitioners had no equipment to ball the roots of and remove large trees petitioners did not sell many trees in and petitioners promoted tree sales in and by word of mouth mostly to their relatives in and petitioners sold trees to relatives who helped dig the trees and to three other customers for dollar_figure per tree in petitioners sold a number of trees not specified in the record for which they received payment in petitioners’ farm was visible from the road but they did not have a sign for it petitioner had planted about big_number to big_number trees by the end of and about big_number by date he did not keep records of the number of trees he planted petitioners’ business records and business plan petitioners did not have a separate bank account for their tree farm petitioner kept records of expenses and income for income_tax purposes he put expense receipts in separate files by category he did not maintain any other books_and_records for their tree farm during the years in issue petitioners did not have a budget did not make income or profit projections and did not prepare a cost analysis for the tree farm at a time not specified in the record petitioners projected that they would sell to trees per year by around or - petitioner did not seek expert advice about how to operate a tree farm for profit sometime before he asked neighbors who had botany degrees for advice on how to grow trees petitioner attended several agricultural seminars a fish raising seminar in evergreen seminars in and a tree pruning seminar in and a nursery short course at ohio state university in petitioners earned an unspecified amount of income from or to by allowing people to use their land to hunt and to practice for competitions with their dogs petitioners also tried to grow strawberries and grapes on their land and to raise fish cc petitioners’ tax returns petitioners reported on schedules f profit or loss from farming attached to their tax returns for to that they operated a tree farm petitioners reported the following amounts of nonfarm income wages pension interest and taxable -- - income_tax refunds on their income_tax returns filed for through year wages pension nonfarm income s big_number s big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number petitioners reported the following amounts of taxable_income expenses and losses from their tree farm on their tax returns for tax years to year income expenses profit loss sec_275 s big_number sdollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - j- petitioners deducted the following amounts of farm expenses for tax years to seeds and big_number --- plants fertilizers -- -- -- labor -- -- -_ -_ custom hire big_number big_number -- -_ -_ machine work advertising -- -- -- -- depreciation big_number big_number big_number big_number car and truck big_number big_number big_number mortgage interest -- big_number big_number big_number big_number -- gasoline big_number big_number big_number big_number big_number repairs and maintenance -- big_number big_number insurance _- supplies big_number big_number big_number big_number big_number taxe sec_433 utilities machine part sec_77 -- -- -- -- legal fee -- -- -- -- ' petitioners depreciated a truck a mulch sweeper a generator a compressor a pump and chain saws - - petitioners timely filed joint federal_income_tax returns for and in date they signed form_872 consent to extend the time to assess tax extending the period to assess tax for to date respondent sent a notice_of_deficiency to petitioners on date in which respondent determined that petitioners’ tree farm was not operated for profit in or opinion a whether petitioners operated their tree farm for profit the first issue for decision is whether petitioners operated their tree farm for profit in and a taxpayer conducts an activity for profit if he or she does so with an actual and honest profit objective see 62_f3d_356 llth cir affg in part and revg on other issues tcmemo_1993_519 81_tc_210 78_tc_642 affd without opinion 702_f2d_1205 d c cir in deciding whether petitioners operated their tree farm for profit we consider the following nine nonexclusive factors the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying --- - on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved see sec_1 b income_tax regs no single factor controls see osteen v commissioner supra pincite 722_f2d_695 11th cir affg 78_tc_471 sec_1 b income_tax regs b application of the factor sec_1 manner in which the taxpayer conducts the activity maintaining complete and accurate books_and_records conducting the activity in a manner substantially_similar to comparable businesses which are profitable and making changes in operations to adopt new techniques or abandon unprofitable methods suggest that a taxpayer conducted an activity for profit see 72_tc_659 sec_1_183-2 income_tax regs there is no evidence establishing that petitioner had a business plan petitioner wanted to sell evergreen trees and some of the trees that were growing indigenously on the land to nurseries and to individuals and he knew that he could not sell the trees he planted for years however the fact that he planted trees without keeping records of the number planted and - that he had no specific concept for operating a profitable tree farm shows that he did not have a business plan petitioners contend in their brief that they planned to plant about seedlings each year and to sell trees for dollar_figure-dollar_figure per year around years to however statements in a brief are not evidence see rule b 99_tc_202 n 90_tc_1248 petitioners contend that petitioner made income projections for the tree farm however we have not so found because petitioners offered no evidence to support that contention petitioner kept records of income and expenses for his tree farm to substantiate the deductions petitioners claimed on their and returns these records do not establish that their tree farm had profit potential petitioners contend that they tried to make their tree farm profitable without spending large amounts of money other than for the pond however they offered no evidence of the amount of expenses or sales they expected to have there is no evidence in the record showing that enough of petitioners’ trees will be available for sale to enable them to make a profit petitioners contend that they made numerous changes in their operations to improve their profit potential we disagree petitioners offered no evidence that they changed their operations this factor favors respondent the expertise of the taxpayers or their advisers efforts to gain experience a willingness to follow expert advice and preparation for an activity by extensive study of its practices may indicate that a taxpayer has a profit objective see sec_1_183-2 income_tax regs a taxpayer’s failure to obtain expertise in the economics of an activity indicates that he or she lacks a profit objective see 809_f2d_355 7th cir affg tcmemo_1985_523 72_tc_411 petitioner contends that he had the necessary expertise to operate a profitable tree farm and that he learned the basics from his parents however petitioner did not specify how he was involved in his parents’ tree farming activity petitioner contends that he sometimes sought advice from his botanist neighbors about growing trees and that he attended an evergreen seminar in however petitioners did not show that they had expertise relating to the tree farming_business or seek expert advice on how to operate their farm for profit this factor favors respondent taxpayer's time and effort the fact that a taxpayer devotes much time and effort to an activity may indicate that he or she has a profit objective see sec_1_183-2 income_tax regs petitioner was employed full-time as an engineer in and he worked to hours a week in and on the tree farm however much of the time petitioner spent working on the tree farm in those years was not directly related to raising or selling trees he built a pond in he built an access road in and and he was engaged in litigation relating to the pond in petitioner failed to show to what extent the pond and road were directly related to the tree farm petitioner testified that the pond supported irrigation up to about big_number feet from the pond but he did not show how many of his trees were within big_number feet of the pond this factor favors respondent expectation that property used in the activity will appreciate in value a taxpayer may intend to make an overall profit when appreciation in the value of assets used in the activity is realized see sec_1_183-2 income_tax regs there is an overall profit if net_earnings and appreciation are enough to recoup losses sustained in prior years see 45_tc_261 affd 379_f2d_252 2d cir petitioners contend that their land is well located for future development they contend that at the time of trial the farm was worth more than dollar_figure petitioner testified that sometime in the future he probably would sell some of the farm_land for commercial development to realize the appreciation that has occurred in the years petitioners have owned it his testimony did not convince us that either when he started the tree farm or during the years in issue he considered or expected that future appreciation of the farm_land would offset the cumulative losses from the farm the record is silent as to the fair_market_value of petitioners' land when they started the tree farm thus we can only compare the fair_market_value of petitioners' acres in to the dollar_figure petitioners paid for it sometime before such a comparison improperly includes appreciation in the value of petitioners' farm that occurred before petitioners began their tree farm activity in see pearson v commissioner tcmemo_1996_66 petitioners contend that their trees will increase in value however petitioners did not show how much the value of their trees will appreciate or when tree appreciation plus other tree income will exceed their accumulated losses this factor favors respondent taxpayer's success in other activities the fact that a taxpayer previously engaged in similar activities and made them profitable may show that the taxpayer has a profit objective see sec_1_183-2 income_tax regs the record does not show how petitioner was involved in his parents’ tree farm or if they operated it successfully thus petitioner has not established that he successfully engaged in any other activity similar to the tree farm this factor favors respondent taxpayer's history of income or losses a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit see golanty v commissioner supra pincite sec_1_183-2 income_tax regs a taxpayer may have a profit objective even when the activity has a history of losses see bessenyey v commissioner supra pincite because losses during the initial stage of an activity do not necessarily indicate that the activity was not conducted for profit see engdahl v commissioner t c pincite sec_1 b income_tax regs petitioners contend that it will take years for the tree farm to be profitable the years at issue are year sec_5 and of petitioners' activity because petitioners’ losses were incurred during the startup_period of their activity this factor -- - is neutral see strickland v commissioner tcmemo_2000_309 davis v commissioner tcmemo_2000_101 amount of occasional profits if any the amount of any occasional profits the taxpayer earned from the activity may show that the taxpayer had a profit objective see sec_1_183-2 income_tax regs petitioners’ tree farm generated no profit during the years in issue and showed a small profit in this factor is neutral financial status of the taxpayer the receipt of a substantial amount of income from sources other than the activity especially if the losses from the activity generate large tax benefits may indicate that the taxpayer does not intend to conduct the activity for profit see sec_1_183-2 income_tax regs petitioners had dollar_figure in unrelated gross_income for and dollar_figure for and claimed schedule f losses of dollar_figure and dollar_figure respectively although petitioners had income against which they deducted their losses they did not realize substantial tax benefits from the tree farm activity of their losses depreciation accounted for only percent in and percent in most of their losses were from cash outlays see davis v commissioner supra the fact that the taxpayers spent percent of their income on the activity and that depreciation accounted for only percent of their -- - losses indicated that the activity was not a hobby petitioners’ financial status does not affect our analysis see callahan v commissioner tcmemo_1996_65 affd 111_f3d_892 5th cir consegquently this factor is neutral flements of personal pleasure the presence of recreational or personal motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit see sec_1_183-2 income_tax regs petitioner worked hard planting trees removing thorns and brush and building the pond and access road we do not know whether he enjoyed doing that work petitioners' residence is located on their land and they have not shown that their tree farm activity did not benefit their residence and their enjoyment of their property see estate of dickerson v commissioner tcmemo_1997_165 christmas_tree farm activity not conducted for profit the trees provided personal pleasure because they were located near the taxpayers’ residence petitioners have not shown that they lacked recreational or personal motives for engaging in the tree activity this factor is neutral conclusion we conclude that petitioners did not operate their tree farm for profit in and c whether the statute_of_limitations bars assessment of tax for and petitioners contend that the time to assess tax for and expired because the irs had not made an assessment by date we disagree generally the commissioner must assess tax within years after the due_date of a timely filed return see sec_6501 respondent bears the burden of proving that an exception to the 3-year limit on the time to assess tax applies if as here as to the notice_of_deficiency was mailed more than years after the filing_date see 10_bta_1069 petitioners timely filed joint federal_income_tax returns for and they signed a form_872 consent to extend the time to assess tax in date extending the period to assess tax for to date respondent mailed a notice_of_deficiency for and on date which was prior to the expiration of the periods to assess tax for petitioners for and ' because of our holding we need not decide whether petitioners must capitalize expenditures_for improvements to land and buildings with a useful_life beyond the years in issue - the running of the period of limitations is suspended when a notice_of_deficiency is mailed and if a proceeding with respect to the deficiency is brought before this court the period of limitations remains suspended until the decision of this court becomes final and for days thereafter see sec_6213 sec_6503 sec_301_6503_a_-1 proced admin regs thus the time for assessment of tax for and remains open until days after our decision in this case becomes final to reflect the foregoing decision will be entered for respondent
